El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
H
El 28 de octubre de 2002, la Sra. Marian J. Rodríguez Dilán adquirió de Guacoso Auto Corp. (Guacoso Auto) un vehículo de motor usado marca Volkswagen, modelo Golf de 1987 y tablilla BBU-946. La señora Rodríguez Dilán pagó por éste la cantidad de dos mil doscientos cincuenta dólares.
El 23 de junio de 2003, la Policía de Puerto Rico detuvo al hermano de la señora Rodríguez Dilán, Alex Rodríguez, *436mientras conducía el vehículo antes descrito por la Carre-tera 177 del municipio de Guaynabo. Tras detenerlo, pro-cedió a verificar el vehículo y se percató de que a la placa de identificación le faltaba un remache y el número de se-rie del vehículo no concordaba con el que aparecía en el motor. Por esta razón, procedió a llevarse el vehículo al cuartel de Carolina.
El 30 de julio de 2003, la Junta de Confiscaciones del Departamento de Justicia del Estado Libre Asociado de Puerto Rico envió una carta a la señora Rodríguez Dilán, para notificarle la confiscación del vehículo en controversia por tener los números de identificación removidos, altera-dos o destruidos. Le notificó, además, que podía impugnar la confiscación del vehículo mediante una demanda ante el Tribunal de Primera Instancia de Puerto Rico, Sala Superior. La demanda de impugnación de confiscación no fue presentada.
El 18 de agosto de 2003, en el Tribunal de Primera Ins-tancia, Sala de San Juan, se celebró la vista de determina-ción de causa probable para arresto contra Axel Rodríguez, hermano de la compradora, quien poseía el vehículo de motor al momento de la confiscación. Se determinó que no había causa probable para su arresto.
Así las cosas, el 9 de septiembre de 2003, la señora Ro-dríguez Dilán presentó ante el Departamento de Asuntos del Consumidor (D.A.Co.) una querella contra Guacoso Auto, porque le habían confiscado el vehículo comprado. Solicitó la devolución del dinero pagado por el vehículo. El 15 de diciembre de 2003, D.A.Co. emitió una resolución al respecto. Determinó que, en virtud de los Arts. 1363 y 1364 del Código Civil,(1) el vendedor tenía que responderle al comprador por la posesión legal y pacífica de la cosa ven-dida y quedó sujeto a la obligación legal de saneamiento por evicción. Decretó la resolución del contrato de compra-venta entre las partes. Dictaminó que procedía la devolu-*437ción recíproca de las prestaciones por las partes. Ordenó a Guacoso Auto que le devolviese a la querellante el dinero pagado por el vehículo, y a ésta, la devolución del auto.(2)
Inconforme, el 14 de abril de 2004, Guacoso Auto pre-sentó un recurso de revisión en el Tribunal de Apelaciones. Alegó que los hechos de este caso demuestran que estamos ante la figura de una acción redhibitoria o de saneamiento por vicios ocultos y no ante la acción de saneamiento por evicción, por lo que la acción fue presentada fuera del tér-mino que establece la ley.
El Tribunal de Apelaciones denegó la expedición del auto de revisión solicitado por Guacoso Auto. Formuló sus fundamentos para sostener tal curso de acción. Determinó que la doctrina de saneamiento, ya fuese en su modalidad de evicción o vicios ocultos, no aplicaba al caso de autos. Señaló que debido a que el vehículo en controversia fue confiscado —por los motivos antes señalados— el contrato de compraventa otorgado entre las partes era sobre un ob-jeto que estaba fuera del comercio entre los hombres, con-trario a lo que establece el Art. 1223 del Código Civil. (3) Puntualizó que el objeto de un contrato puede ser cual-quier cosa que no esté fuera del comercio de los hombres. De no cumplirse con este requisito, entendió, existiría en el contrato un defecto sobre su objeto y, por consiguiente, pro-duciría la nulidad del contrato.(4) Concluyó que debido a que el vehículo no podía ser objeto del contrato de compra-venta, procedía su nulidad y, así, la devolución recíproca de las prestaciones. Por lo tanto, confirmó la orden de D.A.Co. de que las partes se devolviesen recíprocamente las prestaciones.
Entendiendo que el Tribunal de Apelaciones erró al de-*438negar el recurso de revisión, Guacoso Auto acude ante nos mediante un recurso de apelación, presentado el 21 de ju-nio de 2004. Este recurso fue acogido como un certiorari. En él señaló que el Tribunal de Apelaciones erró al denegar la expedición del auto de revisión solicitado y al concluir que el contrato celebrado entre las partes era nulo.(5)
D.A.Co. fue creado con el propósito primordial de vindicar y establecer los derechos del consumidor.i(6) Entre los poderes y las facultades otorgados al Secretario de D.A.Co. se encuentra el de interponer cualquier remedio legal que sea necesario para hacer efectivos los propósitos de la ley creadora de dicha agencia administrativa.(7) De igual forma, el Secretario de D.A.Co. tiene el poder de atender, investigar y resolver las querellas presentadas por los consumidores de bienes y servicios adquiridos o recibidos del sector privado de la economía, y de conceder los remedios pertinentes conforme a derecho.(8)
En virtud de la Ley de Garantías de Vehículos de Motor, Ley Núm. 7 de 24 de septiembre de 1979,(9) D.A.Co. adoptó el Reglamento de Garantías de Vehículos de Motor,(10) entre otros propósitos, para asegurarle a todo consumidor que adquiera un vehículo de motor en Puerto Rico que éste sirva los propósitos para los que fue adquirido y que reúna las condiciones mínimas necesarias para *439garantizar la protección de su vida y propiedad.(11) Tam-bién tiene como finalidad prevenir las prácticas ilícitas en la venta de vehículos de motor.(12) Por otro lado, el Art. 34 de este Reglamento preceptúa que nada de lo dispuesto en éste limita el derecho del consumidor a ejercer cualquier acción que le reconozcan las leyes del Estado Libre Aso-ciado de Puerto Rico, que incluye la acción de saneamiento por evicción, saneamiento por vicios ocultos y la acción re-dhibitoria que reconoce el Código Civil para los contratos de compraventa.(13) Las determinaciones de D.A.Co. rela-cionadas con estos asuntos deben estar en armonía con las disposiciones pertinentes del Código Civil y de su jurispru-dencia interpretativa.(14) D.A.Co., en su deber de velar por la protección de los consumidores, debe evaluar las accio-nes de saneamiento presentadas ante sí, ya sea por evic-ción o vicios ocultos, conforme al Código Civil y su jurispru-dencia, a las leyes especiales y a sus propios reglamentos.
H-1 HH
En un contrato de compraventa, el vendedor está obligado a la entrega y al saneamiento de la cosa vendida.(15) En virtud de la obligación del saneamiento, el vendedor responderá al comprador: (1) de la posesión legal y pacífica de la cosa vendida, y (2) de los vicios o defectos ocultos que ésta tenga.(16) La obligación de saneamiento existe en el caso de evicción de la cosa vendida y de sus vicios ocultos.
Evicción quiere decir vencer en juicio, y signi-(*440fica, en este contexto, la pérdida de un derecho como con-secuencia de una sentencia judicial.(17) La garantía por evicción, que asegura la posesión pacífica de la cosa, evita que el disfrute del comprador sea perturbado por causas jurídicas.(18) El Art. 1364 del Código Civil establece cuándo tendrá lugar la evicción:

Tendrá lugar la evicción cuando se prive al comprador, por sentencia firme y a virtud de un derecho anterior a la compra, de todo o parte de la cosa comprada.

El vendedor responderá de la evicción aunque nada se haya expresado en el contrato.
Los contratantes, sin embargo, podrán aumentar, disminuir o suprimir esta obligación legal del vendedor. (Énfasis suplido.)(19)
En cuanto al requisito de “sentencia firme”, para que pueda exigirse el saneamiento por evicción, este Tribunal resolvió en Rivera Rosado v. E.L.A., 111 D.P.R. 109 (1981), que la confiscación de la cosa objeto del contrato, realizada por la Policía, tiene la consecuencia práctica de una sentencia determinante en cuanto a la pérdida de la cosa adquirida. En el referido caso, el comprador fue desposeído mediante un acto de autoridad del Estado, entiéndase, un acto de confiscación.
De realizarse la evicción, según el Art. 1367 del Código Civil, el comprador tendrá derecho a exigir del vendedor lo siguiente:
(1) La restitución del precio que tuviere la cosa vendida al tiempo de la evicción, ya sea mayor o menor que el de la venta.
(2) Los frutos o rendimientos, si se le hubiere condenado a entregarlos al que le haya vencido en juicio.
(3) Las costas del pleito que haya motivado la evicción y en su caso las del seguido con el vendedor para el saneamiento.
*441(4) Los gastos del contrato, si los hubiese pagado el comprador.
(5) Los daños e intereses y los gastos voluntarios o de puro recreo u ornato, si se vendió de mala fe.(20)
IV
La señora Rodríguez Dilán fue privada del vehículo de motor comprado, a causa de una confiscación por parte del Estado. La confiscación, para efectos de la evicción, tiene carácter de una sentencia determinante y firme. Además, según la apreciación de la prueba hecha por D.A.Co., la evicción tuvo lugar en virtud de un derecho anterior a la compra. El vehículo fue confiscado debido a que su número de identificación o de serie no concordaba con el que apa-recía en el motor, ya que había sido alterado o mutilado. Tal alteración del número de serie de un vehículo de motor constituye un acto ilegal por el cual la Policía de Puerto Rico, facultada en ley, puede confiscar el vehículo.(21) Según la apreciación de la prueba realizada por D.A.Co., la situa-ción que ocasionó la confiscación existía con anterioridad a la compra, ocasionándole así a la señora Rodríguez Dilán la perturbación del disfrute y la posesión legal y pacífica del vehículo de motor adquirido.
Además, es norma conocida que las determinaciones de las agencias administrativas merecen la mayor deferencia judicial y tienen una presunción de corrección.(22) Al momento de revisar una decisión administrativa, el criterio rector para los tribunales será la razonabilidad en la actuación de la agencia.(23) Los tribunales deben indagar sobre la razonabilidad de la decisión administrativa y no *442deben sustituir el criterio de dicho organismo por el suyo propio. Tampoco deben interferir con sus determinaciones, a menos que no estén sostenidas por evidencia sustancial o que la actuación administrativa sea arbitraria o irrazonable.(24) En este caso le impartimos deferencia a la apreciación de la prueba y determinaciones de la agencia.
El Tribunal de Apelaciones erró al concluir que al caso de autos no le aplicaba la doctrina de saneamiento por evicción, sino que procedía la nulidad del contrato y, por consiguiente, la devolución recíproca de las prestaciones. D.A.Co. aplicó correctamente la doctrina de saneamiento por evicción. No obstante, erró al ordenar que se le restitu-yera a la señora Rodríguez Dilán la cantidad pagada por la compra del vehículo, una vez ésta devolviera el auto con-fiscado a Guacoso Auto. En un caso de saneamiento por evicción, la devolución recíproca de las prestaciones no es posible. El vehículo de motor fue confiscado por la Policía, razón por la cual la señora Rodríguez Dilán no podía dis-poner de él, pues estaba en posesión del Estado. Conclui-mos que es obligación legal del vendedor, Guacoso Auto, el sanear por razón de la evicción de la cosa comprada. La compradora tenía derecho a reclamar lo dispuesto en el Art. 1367 del Código Civil, supra. Se limitó a solicitar la devolución del dinero que ella pagó por el vehículo. D.A.Co. se lo concedió. No tenemos porqué intervenir con tal determinación.
V
Por los fundamentos expuestos, confirmamos al Tribunal de Apelaciones en cuanto a su denegatoria del auto so-licitado y a D.A.Co. en cuanto a su determinación de que procede la acción de saneamiento por evicción y la devolu-ción del dinero en concepto del precio pagado a la señora *443Rodríguez Dilán. No obstante, revocamos el pronuncia-miento de ambos foros en cuanto a la restitución recíproca de las prestaciones, pues por la propia naturaleza de la acción de saneamiento por evicción, esto no procede.
La Jueza Asociada Señora Fiol Matta no intervino. La Juez Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita.

 31 L.P.R.A. sees. 3831 y 3832.


 Todos los hechos del caso aquí relatado surgen del Apéndice del Recurso de certiorari, Resolución del Departamento de Asuntos del Consumidor (D.A.Co.) de 15 de diciembre de 2003.


 1 L.P.R.A. see. 3421.


 Apéndice del Recurso de certiorari, Resolución del Tribunal de Apelaciones, pág. 9.


 Apéndice del Recurso de certiorari, Recurso de Apelación, de 21 de junio de 2004.


 Art. 3 de la Ley Orgánica del Departamento de Asuntos del Consumidor, Ley Núm. 5 de 23 de abril de 1973 (3 L.P.R.A. sec. 341b).


 3 L.P.R.A. sees. 341b y 341e.


 3 L.P.R.A. sec. 341Í-1; Domínguez v. Caguas Expressway Motors, 148 D.P.R. 387 (1999).


 10 L.P.R.A. see. 2051 et seq.


 Reglamento de Garantías de Vehículos de Motor, Reglamento Núm. 4797, Departamento de Asuntos del Consumidor, 30 de septiembre de 1992.


 Art. 2 del Reglamento de Garantías de Vehículos de Motor, supra; Polanco v. Cacique Motors, 165 D.P.R. 156 (2005).


 íd.


 Polanco v. Cacique Motors, supra; Pérez v. VHP Motor Corp., 152 D.P.R. 475 (2000); Art. 34 del Reglamento de Garantías de Vehículos de Motor, supra.


 íd.


 31 L.P.R.A. see. 3801.


 31 L.P.R.A. see. 3831.


 Ferrer v. General Motors Corp., 100 D.P.R. 246 (1971).


 J. Castán Tobeñas, Derecho Civil español, común y foral, 15ta ed., Madrid, Ed. Reus, 1993, T. 4, pág. 121.


 31 L.P.R.A. see. 3832.


 31 L.P.R.A. see. 3835.f


 Véanse: Art. 2.43 de la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 22 de 7 de enero de 2000 (9 L.P.R.A. sec. 5044m); Sec. 2 de la Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988 (34 L.P.R.A. sec. 1723a).


 Otero v. Toyota, 163 D.P.R. 716 (2005).


 íd.; Rebollo v. Tiyi Motors, 161 D.P.R. 69 (2004).


 Polanco v. Cacique Motors, supra; Otero et al. v. Toyota, supra; O.E.G. v. Rodrguez y otros, 159 D.P.R. 98 (2003); Pérez Vélez v. VHP Motor Corp., supra.